DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
 CLAIM INTERPRETATION
The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 

Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
Claim Objections
Claim 3 is objected to because of the following informalities:  The limitation “the nozzle is arranged with the tissue at a distance” should be changed to “the nozzle is .  Appropriate correction is required. 
Claim 4 is objected to because of the following informalities:  The limitation “the nozzle is arranged with the tissue at a distance” should be changed to “the nozzle is configured to be arranged with the tissue at a distance” since the claim is directed toward an apparatus and not a method. An apparatus claim limitation must only be capable of performing the function and the tissue is not part of the apparatus.  Appropriate correction is required.
Claim 8 is objected to because of the following informalities:  The limitation “the jet is arranged to be directed toward tissue to be cut” should be changed to “the nozzle is configured to be arranged toward tissue to be cut” since the claim is directed toward an apparatus and not a method. An apparatus claim limitation must only be capable of performing the function and the tissue is not part of the apparatus.  Appropriate correction is required.
Claim 11 is objected to because of the following informalities:  The limitation “the shedding pulses provided a pulsatile shear wave extending a distance from a tissue removal profile to an affected location of a blood vessel” should be changed to “the shedding pulses are configured to provide a pulsatile shear wave extending a distance from a tissue removal profile to an affected location of a blood vessel” since the claims are directed toward an apparatus and not a method. An apparatus claim limitation must only be capable of performing the function.  Appropriate correction is required.
Claim 13 is objected to because of the following informalities:  The limitation “vascular tissue is removed with a removal profile” should be changed to “vascular tissue is configured (or adapted) to be removed with a removal profile” since the claims are directed toward an apparatus and not a method. An apparatus claim limitation must only be capable of performing the function.  Appropriate correction is required.
Claim 14 is objected to because of the following informalities:  The limitation “bleeding of the vascular tissue is inhibited with one or more of induced thrombosis” should be changed to “bleeding of the vascular tissue is configured (or adapted) to be inhibited with one or more of induced thrombosis” since the claims are directed toward an apparatus and not a method. An apparatus claim limitation must only be capable of performing the function.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim(s) 8, 9, 10, 12-14 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 8 recites the limitation "the jet" in line 1.  There is insufficient antecedent basis for this limitation in the claim.
Claim 10 recites the limitation "the jet" in lines 2, 3 and 5.  There is insufficient antecedent basis for this limitation in the claim.
Claim 10 recites the limitation "the vascularized tissue" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 12 recites the limitation "the jet" in line 1.  There is insufficient antecedent basis for this limitation in the claim.
Claim 13 recites the limitation "the bleeding" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-4, 6, 8-11, 13 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yoder et al. (US 5,871,462, “Yoder”) in view of Nishimura et al. (Journal of Fluid Science and Technology-Similarity Law on Shedding Frequency of Cavitation Cloud Induced by a Cavitating Jet, “Nishimura”).
Regarding claim(s) 1 and 2, Yoder discloses an apparatus that is capable of ablating vascular tissue. The apparatus includes a piston pump (C4; L16-25) that is coupled to a nozzle (C3; L22-44) that is capable of being sized for immersion in a liquid. Circuitry is coupled to the pump and the nozzle (C4;L16-20). The circuitry is capable of providing a plurality of shedding pulses with a jet released into the liquid, wherein the control circuitry that allows the user to vary the parameters of the system. However, Yoder does not disclose that the nozzle is capable of providing shedding pulses.
Nishimura teaches a cavitating jet that exhibits periodic shedding of a cavitation cloud or shedding pulses, wherein a nozzle throat includes a cylindrical shape and a bore, D, and a variable diameter, d (pg. 407), which provides means for shedding pulses from the nozzle of the jet. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have substituted the nozzle of Yoder with the nozzle of Nishimura, as this modification involves the simple substitution of one jet nozzle for another for the predictable result of providing a cutting fluid. With this modification, the pump is capable of providing a flow rate and the nozzle is capable of providing a plurality of shedding pulses that form a pulsatile shear wave extending a distance from a cut profile to an affected location of a blood vessel, wherein the affected location promotes blood clotting.
Regarding claim 3
Regarding claim 4, the combination of Yoder and Nishimura discloses that the nozzle is capable of being arranged with the tissue at a distance greater than a threshold transition distance from the tissue (C3;L40-45, C4;L56-67, Yoder).
Regarding claim 6, the combination of Yoder and Nishimura discloses that the pump is a piston pump that is capable of delivering a plurality of pump pulses (C4;L16-25, Yoder). The nozzle and a flow rate of the pump are capable of providing a plurality of pump pulses to provide a plurality of shedding pulses (pg. 405, 407, 409,  418, Nishimura)
Regarding claim(s) 8 and 9, as best understood, the combination of Yoder and Nishimura discloses that the nozzle is capable of being arranged toward tissue to be cut (C4; L56-67). Jet hydrodynamic parameters, i.e. jet velocity or a shear stress field, are capable of allowing mechanical disruption of tissue and controlling a cavitation field to inhibit bleeding (C2;L55-60, C3;L1-14).
Regarding claim 10, the combination of Yoder and Nishimura discloses that the nozzle is capable of providing a jet directed toward vascularized tissue in the liquid to cut tissue through mechanical interaction with the tissue, and bleeding of cut vessels within the tissue is inhibited by one or more of platelet aggregation or thrombus formation in response to one or more hydrodynamic parameters (C3;L1-60).
Regarding claim 11
Regarding claim 13, the combination of Yoder and Nishimura discloses that vascular tissue is capable of being removed with a removal profile and bleeding is capable of being inhibited at a distance from the removal profile (C3; L45-60). It is noted that the removal profile is not positively recited. 
Regarding claim 14, the combination of Yoder and Nishimura discloses that bleeding of vascular tissue is capable of being inhibited with fluid pressure in an affected zone, inhibited blood flow in the affected vessel, partial or full collapse of an affected vessel (C3; L45-65). 
Claim(s) 5 and 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yoder et al. (US 5,871,462, “Yoder”) in view of Nishimura, as applied to claim 1 above, and further in view of Fletcher et al. (US 6,913,605, “Fletcher”) and Gordon et al. (US 5,964,775, “Gordon”).
Regarding claim(s) 5 and 7, the combination of Yoder and Nishimura does not disclose a processor including instructions to treat the vascular tissue with the nozzle and remove tissue with a tissue removal profile with the nozzle positioned at a distance no more than a threshold transition distance for selective tissue removal, wherein the processor is coupled to a linkage to move the nozzle in response to instructions.  
Fletcher teaches a device including a jet that is capable of cutting tissue. The device includes a control or processor (134) that is capable of being programmed to provide preferred delivery pressures, velocities and frequencies which may also be described as instructions used to remove tissue (C5;L20-26). The processor is coupled to a linkage to the nozzle. Gordon teaches a device including a jet having a nozzle that is used to remove tissue. The device includes a computer (processor) that provides .
Claim(s) 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yoder in view of Nishimura, as applied to claim 1 above, and further in view of Staid et al. (US 2006/0229550A1, “Staid”).
Regarding claim 12, the combination of Yoder and Nishimura does not disclose that the nozzle includes a substantially abrasive jet capable of removing vessels and non-vascular tissue to the vascular tissue at similar rates.
Staid teaches a liquid jet that includes a liquid having abrasives or the liquid forms solid particulate upon being ejected from a nozzle (116; [0054]). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided the apparatus of the combination of Yoder and Nishimura with an abrasive, as taught by Staid, to provide means to improve the cutting or ablating character of the jet [0054].

	Conclusion	
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Matsui et al. (US 2011/0005288A1) and Bergheim et al. (US 2011/0117517A1) disclose a water jet that is capable of forming cavitation clouds.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOCELIN C TANNER whose telephone number is (571)270-5202.  The examiner can normally be reached on M-F 8am-4pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jackie Ho can be reached on (571)272-4696.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOCELIN C TANNER/Primary Examiner, Art Unit 3771